Title: From James Madison to John F. Price, 26 September 1809
From: Madison, James
To: Price, John F.


Sir
Sepr. 26. 1809
I have recd your letter of the 18th. instant, communicating the Unanimous resolution of the Washington & Jefferson Artillery under your Command, making a tender of their services in Case the exigences of their Country should call for them.
The best resource for the security of our Country & the maintenance of its rights, being in the unanimity and patriotic zeal of its Citizens, no greater satisfaction can be afforded to a Govt. faithful to its trust, than results from the confidence which is felt in that public spirit, of which your communication presents so laudable a specimen.
Should the painful necessity of appealing to the military virtues of the Nation, be rendered unavoidable by the future conduct of those, whose past has been so little amicable or just, the services now proffered can not fail to receive the attention due to them.
With my thanks for the kind expressions for which I am personally indebted, I tender my respects & good wishes.
